

Exhibit 10.5
 
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
 
Patent, Trademark and Copyright Security Agreement, executed the 12th day of
July, 2010, to be effective as of July 16, 2010 (the "Effective Date"), made by
Pac-Van, Inc., an Indiana corporation ("Pac-Van") and GFN North America Corp., a
Delaware corporation ("GFN") (Pac-Van and GFN are each a "Grantor" and
collectively, the "Grantors"), for the benefit of PNC Bank, National
Association, as administrative and collateral agent for the Lenders (as defined
in the Credit Agreement (as hereinafter defined)) (in such capacity, the
"Agent") (this "Security Agreement").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Revolving Credit and Security Agreement, dated
of even date herewith (as may be amended, modified, supplemented or restated
from time to time, the "Credit Agreement"), by and among Pac-Van and the other
Borrowers party thereto, GFN and the other Guarantors party thereto, the Lenders
party thereto, Pac-Van Asset Trust, a Delaware statutory trust and the Agent,
the Lenders have agreed to extend credit to the Borrowers; and
 
WHEREAS the Grantors have agreed, among other things, to grant to the Agent (for
itself and for the benefit of the Lenders) a security interest in certain of
their assets, including, without limitation, the Grantors' patents, patent
applications, service marks, service mark applications, service names,
trademarks, trademark applications, trade names, goodwill and copyrights,
copyright applications and copyright registrations pursuant to the terms and
conditions of this Security Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, each Grantor agrees as
follows:
 
1. Incorporation of the Credit Agreement.  The Credit Agreement is hereby
incorporated herein in its entirety by this reference thereto.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
 
2. Security Interest in Patents.  To secure the complete and timely satisfaction
of the Obligations, each Grantor hereby grants and conveys to the Agent (for
itself and for the benefit of the Lenders) a Lien in all of such Grantor's
right, title and interest in and to all of its now owned or existing and filed
and hereafter acquired or arising and issued patents and patent applications,
including, without limitation, the inventions and improvements described and
claimed therein, and those patents listed on Schedule A, attached hereto and
made a part hereof,
 

 
1

--------------------------------------------------------------------------------

 

and (a) the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages and payments
now and hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, (c) the right to sue for past, present and future infringements
thereof, and (d) all rights corresponding thereto throughout the world (all of
the foregoing patents and applications, together with the items described in
clauses (a) – (d), are hereinafter individually and/or collectively referred to
as the "Patents").
 
3. Security Interest in Trademarks and Goodwill.  To secure the complete and
timely satisfaction of the Obligations, each Grantor hereby grants and conveys
to the Agent (for itself and the benefit of the Lenders) a Lien in all of such
Grantor's right, title and interest in and to all of its now owned or existing
and filed and hereafter acquired or arising and filed:
 
(i)           trademarks, trademark registrations, trade names and trademark
applications, service marks, service mark registrations, service names and
service mark applications, including, without limitation, the trademarks,
trademark registrations, trade names and trademark applications, service marks,
service mark registrations, service names and service mark applications (but
excluding any application to register any trademark, service mark or other mark
prior to filing under applicable Law of a verified statement of use (or the
equivalent) for such trademark, service mark or other mark to the extent the
creation of a Lien thereon or the grant of a mortgage thereon would void or
invalidate such trademark, service mark or other mark) listed on Schedule B,
attached hereto and made a part hereof, and (a) renewals thereof, (b) all
income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto, including, without limitation, damages and payments for
past or future infringements thereof, (c) the right to sue for past, present and
future infringements thereof, and (d) all rights corresponding thereto
throughout the world (all of the foregoing trademarks, service marks, trademark
and service mark registrations, trade names, service names and applications,
together with the items described in clauses (a) – (d), are hereinafter
individually and/or collectively referred to as the "Trademarks"); and
 
(ii)           the entire goodwill of such Grantor's business including but not
by way of limitation such goodwill connected with and symbolized by the
Trademarks.
 
4. Security Interest in Copyrights.  To secure the complete and timely
satisfaction of the Obligations, each Grantor hereby grants and conveys to the
Agent (for itself and the benefit of the Lenders) a Lien in all of such
Grantor's right, title and interest in and to all of its now owned or existing
and filed and hereafter acquired or arising and filed copyrights, original works
of authorship fixed in any tangible medium of expression and all filed or issued
registrations and recordings thereof, including, without limitation,
applications, registrations and recordings in the United States Copyright
Office, listed on Schedule C, attached hereto and made a part hereof, and (a)
all extensions and renewals thereof, (b) all income, royalties, damages and
payments now and hereafter due and/or payable under and with respect to,
including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world (all of the foregoing copyrights, together with the items described in (a)
– (d) are hereinafter individually and/or collectively referred to as the
"Copyrights").
 

 
2

--------------------------------------------------------------------------------

 

5. Security Interest in Licenses.  To secure the complete and timely
satisfaction of the Obligations, each Grantor hereby grants and conveys to the
Agent (for itself and for the benefit of the Lenders) a Lien in all of such
Grantor's right, title and interest in and to all of its license agreements with
any other party whether such Grantor is a licensor or licensee under any such
license agreement, including, without limitation, the licenses listed on
Schedule D attached hereto and made a part hereof, now or hereafter owned by
such Grantor and now or hereafter covered by such licenses (all of the foregoing
is hereinafter collectively referred to as the "Licenses").
 
6. Restrictions on Future Security Interests.  Each Grantor agrees that until
the Obligations shall have been satisfied in full and the Credit Agreement and
all Other Documents shall have been terminated, such Grantor will not enter into
any agreement relating to the Patents, Licenses, Trademarks or Copyrights and
such Grantor further agrees that it will not take any action, or permit any
action to be taken by others subject to its control, including licensees, or
fail to take any action which would affect the validity or enforcement of the
rights granted to the Agent (for itself and for the benefit of the Lenders)
under this Security Agreement.
 
7. New Patents, Licenses, Trademarks and Copyrights.  Each Grantor represents
and warrants that the Patents, Licenses, Trademarks and Copyrights of such
Grantor listed on Schedules A, B, C and D respectively, constitute all of the
Patents, Licenses, Trademarks and Copyrights now owned by such Grantor necessary
to own and operate its property and to carry on its business as presently
conducted and as presently planned to be conducted without, to such Grantor's
knowledge and belief, conflict with the rights of others.  Each Grantor hereby
authorizes the Agent as its attorney in fact to modify this Security Agreement
by amending Schedules A, B, C and/or D, as applicable, to include any future
Patents, Licenses, Trademarks and Copyrights, as applicable, under Paragraphs 2,
3, 4 and 5 above or under this Paragraph 7, and to file or refile this Security
Agreement with the United States Patent and Trademark Office and/or Copyright
Office, as the case may be.
 
8. Representations and Warranties.  Each Grantor represents and warrants to and
agrees with the Agent that, except as otherwise set forth in the schedules
hereto:
 
(i)           The Patents, Licenses, Trademarks and Copyrights set forth on
Schedules A, B, C and D are subsisting and have not been adjudged invalid or
unenforceable, in whole or in part;
 
(ii)           Each of the Patents, Licenses, Trademarks and Copyrights set
forth on Schedules A, B, C and D are valid and enforceable;
 
(iii)           Such Grantor, as applicable is the owner of the Patents,
Licenses, Trademarks and Copyrights set forth on Schedules A, B, C and D and has
the power and authority to make, and will continue to have authority to perform,
this Security Agreement according to its terms;
 

 
3

--------------------------------------------------------------------------------

 

(iv)           This Security Agreement does not violate and is not in
contravention of any other agreement to which such Grantor is a party or any
judgment or decree by which such Grantor is bound and does not require any
consent under any other agreement to which such Grantor is a party or by which
such Grantor is bound.  Each Grantor hereby authorizes the Patent and Trademark
Office and the Copyright Office to issue any and all Patents on said inventions
and any and all certificates of registration on all Trademarks and Copyrights to
the Agent (for itself and the benefit of the Lenders) following the occurrence
of an Event of Default as the grantee of the pledge of such applicable Grantor's
entire interest;
 
(v)           There has been no unreleased prior sale, pledge, encumbrance,
assignment or other transfer or disposition of any of the Patents, Licenses,
Trademarks or Copyrights or any part thereof and the same are free from all
Liens of any kind, including, but not limited to, shop rights and covenants not
to sue third persons, except as may be otherwise set forth in the Credit
Agreement; and
 
(vi)           The Licenses are valid and binding agreements enforceable
according to their terms.  Each of the Licenses is in full force and effect and
has not been amended or abrogated and there is no default under any of the
Licenses.
 
9. Royalties; Terms.  Each Grantor hereby agrees that the use by the Agent (for
itself and the benefit of the Lenders) of all Patents, Licenses, Trademarks and
Copyrights of such Grantor as described above shall be worldwide and without any
liability for royalties or other related charges from the Agent or the Lenders
to such Grantor.  The security interest granted herein and the rights associated
therewith shall extend until the earlier of (i) the expiration of each of the
respective Patents, Licenses, Trademarks and Copyrights assigned hereunder or
(ii) the Obligations have been satisfied in full and the Credit Agreement and
all Other Documents have been terminated.
 
10. Continuing Validity of Obligations.  The agreements and obligations of the
Grantors hereunder are continuing agreements and obligations, and are absolute
and unconditional irrespective of the genuineness, validity or enforceability of
the Credit Agreement, the Notes or any other instrument or instruments now or
hereafter evidencing the Obligations or any part thereof or of the Other
Documents or any other agreement or agreements now or hereafter entered into by
the Agent and any Loan Party pursuant to which the Obligations or any part
thereof is issued or of any other circumstance which might otherwise constitute
a legal or equitable discharge of such agreements and obligations.  Without
limitation upon the foregoing, such agreements and obligations shall continue in
full force and effect as long as the Obligations or any part thereof remain
outstanding and unpaid and shall remain in full force and effect without regard
to and shall not be released, discharged or in any way affected by (i) any
renewal, refinancing or refunding of the Obligations in whole or in part, (ii)
any extension of the time of payment of the Notes or other instrument or
instruments now or hereafter evidencing the
 

 
4

--------------------------------------------------------------------------------

 

Obligations, or any part thereof, (iii) any compromise or settlement with
respect to the Obligations or any part thereof, or any forbearance or indulgence
extended to the any Loan Party, (iv) any amendment to or modification of the
terms of the Notes or other instrument or instruments now or hereafter
evidencing the Obligations or any part thereof or any other agreement or
agreements now or hereafter entered into by the Agent or any Lender and any Loan
Party pursuant to which the Obligations or any part thereof is issued or
secured, (v) any substitution, exchange, or release of a portion of, or failure
to preserve, perfect or protect, or other dealing in respect of, the Patents,
Licenses, Trademarks and Copyrights or any other property or any security for
the payment of the Obligations or any part thereof, (vi) any bankruptcy,
insolvency, arrangement, composition, assignment for the benefit of creditors or
similar proceeding commenced by or against any Loan Party, (vii) any
dissolution, liquidation or termination of any Loan Party for any reason
whatsoever or (viii) any other matter or thing whatsoever whereby the agreements
and obligations of any Grantor hereunder, would or might otherwise be released
or discharged.  The Grantors hereby waive notice of the acceptance of this
Security Agreement by the Agent.
 
11. Duties of the Grantors.  Except as may be otherwise agreed to by the Agent,
the Grantors shall have the duty to (i) prosecute diligently any patent
application of the Patents made by it and any trademark or service mark
application or copyright application made by it pending as of the date hereof or
thereafter until the Obligations shall have been satisfied in full and the
Credit Agreement shall have terminated, (ii) make application on unpatented but
patentable inventions, on trademarks and service marks and on copyrights, as
appropriate, (iii) preserve and maintain all of its rights in patent
applications and patents of the Patents; trademark applications, trademarks,
trademark registrations, service mark applications, service marks, and service
mark registrations of the Trademarks; and copyright applications and copyright
registrations of the Copyrights, provided, however that any Grantor may, in its
reasonable business judgment, abandon any application among the Patents,
Trademarks, and Copyrights which are not material to the business operations of
such Grantor or permit any registration among the Patents, Trademarks, and
Copyrights which are not material to the business operations of such Grantor to
be cancelled or expired, and (iv) to take all reasonable steps necessary to
ensure that the Copyrights do not become abandoned or dedicated to the public,
or the remedies available against potential infringers weakened.  Any expenses
incurred in connection with the duties set forth in this Paragraph 11 shall be
borne by the Grantors.  No Grantor shall abandon any right to file a patent
application, trademark application or copyright application, or any pending
patent application, trademark application, copyright application, Patent,
Trademark, nor Copyright without the consent of the Agent.
 
12. Financing Statements; Documents.  Each Grantor hereby authorizes the Agent
to file one or more financing statements pursuant to the Uniform Commercial Code
or other applicable Law in form satisfactory to the Agent and the Grantors will
pay the costs of filing and/or recording this Security Agreement and all
financing, continuation and termination statements in all public offices where
filing or recording is deemed necessary or desirable by the Agent.  The Grantors
will execute and deliver to the Agent from time to time such supplemental
security agreements or other instruments, including, but not by way of
limitation, additional Security Agreements to be filed with the United States
Patent and Trademark Office or Copyright Office, as the Agent may require for
the purpose of confirming the Agent's (for itself and the benefit of the
Lenders) security interest in the Patents, Trademarks and Copyrights.
 

 
5

--------------------------------------------------------------------------------

 

13. Rights of the Grantors and/or the Agent to Sue.  Each Grantor may enforce
its rights in the Patents, Licenses, Trademarks and Copyrights of such Grantor
with or without the Agent's participation.  If requested by any Grantor, the
Agent shall participate in suits to enforce such rights as a nominal plaintiff
for jurisdictional purposes.  Following the occurrence and during the
continuance of an Event of Default or Default, the Agent shall have the same
rights, if any, as the applicable Grantor has, but shall in no way be obligated,
to bring suit in its own name to enforce the Patents, Licenses, Trademarks and
Copyrights of such Grantor, and any licenses thereunder, and, if the Agent shall
commence any such suit, such Grantor shall, at the request of the Agent, do any
and all lawful acts and execute any and all proper documents required by the
Agent in aid of such enforcement and the Grantors shall promptly, upon demand
and as part of the Obligations, reimburse and indemnify the Agent for all costs
and expenses incurred by the Agent in the exercise of its rights under this
Paragraph 13.
 
14. Defeasance.  Notwithstanding anything to the contrary contained in this
Security Agreement, upon payment in full of the Obligations and performance of
all obligations of the Loan Parties under the Credit Agreement, this Security
Agreement shall terminate and be of no further force and effect and at the
request of the Grantors, the Agent (for itself and on behalf of the Lenders)
shall thereupon terminate its security interest in the Patents, Licenses,
Trademarks and Copyrights.  Until such time, however, this Security Agreement
shall be binding upon and inure to the benefit of the parties, their successors
and assigns, provided that no Grantor may assign this Security Agreement or any
of its rights under this Security Agreement or delegate any of its duties or
obligations under this Security Agreement and any such attempted assignment or
delegation shall be null and void.  This Security Agreement is not intended and
shall not be construed to obligate the Agent to take any action whatsoever with
respect to the Patents, Licenses, Trademarks and Copyrights or to incur expenses
or perform or discharge any obligation, duty or disability of any Grantor.
 
15. Waivers.  No course of dealing between the Loan Parties and the Agent nor
any failure to exercise nor any delay in exercising, on the part of the Agent,
any right, power or privilege hereunder or under the Credit Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
16. Severability.  The provisions of this Security Agreement are severable, and
if any clause or provision shall be held invalid and unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Security Agreement in any
jurisdiction.
 
17. Modification.  This Security Agreement cannot be altered, amended or
modified in any way, except as specifically provided in Paragraph 7 hereof or by
a writing signed by the parties hereto.
 

 
6

--------------------------------------------------------------------------------

 

18. Cumulative Remedies; Effect on Other Documents. All of the Agent's rights
and remedies with respect to the Patents, Licenses, Trademarks and Copyrights,
whether established hereby, by the Credit Agreement or any Other Document, or by
any other agreements or by applicable law shall be cumulative and may be
exercised singularly or concurrently.  Each Grantor acknowledges and agrees that
this Security Agreement is not intended to limit or restrict in any way the
rights and remedies of the Agent under the Credit Agreement or the Other
Documents but rather is intended to facilitate the exercise of such rights and
remedies.
 
19. Binding Effect; Benefits.  This Security Agreement shall be binding upon
each Grantor and its successors and assigns, and shall inure to the benefit of
the Agent (for itself and the benefit of the Lenders) and its successors and
assigns.
 
20. Governing Law.  This Security Agreement has been delivered and accepted in
Pittsburgh, Pennsylvania and shall be governed by and construed in accordance
with the Laws of the State of New York without regard to the conflict of Law
provisions thereof.
 
[INTENTIONALLY LEFT BLANK]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Grantors have
executed this Security Agreement on the day and year first above written.
 

 
GRANTORS:
 
WITNESS:
 
 
 
 
Pac-Van, Inc.
 
 
By:            /s/ Christopher A.
Wilson                                                    
Name:       Christopher A.
Wilson                                                         
Title:         Secretary                                                       
 
WITNESS:
 
 
 
 
GFN North America Corp.
 
 
By:             /s/ Christopher A.
Wilson                                                  
Name:        Christopher A.
Wilson                                                        
Title:          Secretary                                                      
 






 
8

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


STATE/COMMONWEALTH OF
_________________                                                                                                )
 
)           SS:
 
COUNTY OF
_________________                                                                                     )
 
On this, the _____ day of July, 2010, before me, a Notary Public, the
undersigned officer, personally appeared ____________________, who acknowledged
himself/herself to be the ____________________ of Pac-Van, Inc., an Indiana
corporation (the "Company"), and that he/she as such officer, being authorized
to do so, executed the foregoing instrument for the purposes therein contained
by signing the name of the Company as such officer.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public
 
My Commission Expires:




 

 
9

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


STATE/COMMONWEALTH OF
_________________                                                                                                )
 
)           SS:
 
COUNTY OF
_________________                                                                                     )
 
On this, the _____ day of July, 2010, before me, a Notary Public, the
undersigned officer, personally appeared ________________________, who
acknowledged himself/herself to be the _____________________ of GFN North
America Corp., a Delaware corporation (the "Company"), and that he/she as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing the name of the Company as such officer.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public
 
My Commission Expires:
 


 


 

 
10

--------------------------------------------------------------------------------

 

SCHEDULE A


PATENTS




Patent No.
Issue Date
Inventor
Title
 
       






 
11

--------------------------------------------------------------------------------

 

SCHEDULE B


TRADEMARKS


Registered Trademarks


Trademark
Registration No.
Registration Date
 
                                                     








 
12

--------------------------------------------------------------------------------

 

SCHEDULE C


COPYRIGHTS









 
13

--------------------------------------------------------------------------------

 

SCHEDULE D


LICENSE AGREEMENTS



 
14

--------------------------------------------------------------------------------

 
